McCABTY, J.
I concur. I am of the opinion that the complaint is not vulnerable to the objections urged against it. That the Legislature may confer upon municipalities the power generally *368to protect from pollution streams of water used by tbe inhabitants for culinary and domestic purposes1 is no longer an open question. A municipality may not, however, in the exercise of its police power in that regard, destroy or appreciably impair the value or utility of vested rights of others in and to such streams. It is common knowledge that municipalities throughout this state, with but few exceptions, obtain the culinary water used by the inhabitants thereof from streams of water that have their sources in the mountains and which flow through canyons to the valleys and lowland where it is diverted for the uses mentioned. It is equally well and generally known that, in many of the canyons through which these streams of water flow, there are, at different points, small tracts of meadow, pasture, and arable land ranging in quantity from a fraction of an acre to a quarter section or more which usually extends back from either side of the stream to or near the base of the walls of canyons. Much of these lands, because of their altitude and close proximity to the mountain ranges and public grazing lands, are specially valuable for raising hay, and for grazing, pasturing, and feeding cattle, horses, and other domestic’ animals, and, in a limited way, for raising grain, potatoes, and a few other cereals that grow and thrive in high altitudes and that are indispensable in the maintenance of a cattle and horse ranch.
There may be, and no doubt are, instances where parties, at an early date in the settlement of this arid mountain region, homesteaded tracts of these lands and have fenced and otherwise improved the same, and have occupied and used the lands for raising hay, pasturing, grazing, and corralling cattle, horses, and other domestic animals, and have used the waters rising thereon and that flow through the premises1 for irrigation, culinary, and domestic purposes, before parties lower down on the stream acquired any interest in or title to the water. In such case, the homesteader and his successor in interest may, after a municipality acquires a right to the water, after it leaves the premises, for the use of its inhabitants, continue to make a reasonable use of the land for the purposes mentioned. He may farm the land, pasture, graze, and corral horses, cattle, and other domestic animals thereon, *369to tbe same extent as he did before the municipality acquired an interest in the water. And if in malting such reasonable use of the land the drainage therefrom finds its way into the stream, which under the circumstances and conditions mentioned is generally unavoidable, he is not amenable to either the criminal or civil law. In such ease the municipality has a remedy, and may, under' the eminent domain law, acquire an easement or title to the land, or a sufficient amount thereof, bordering on the stream, to enable it to protect the water from pollution. Section 22 of Article 1 of the Constitution of this State provides that “private property shall not be taken or damaged for public use without just compensation.” A municipality, under the conditions such as I have suggested, cannot evade this prohibitory provision of the Constitution and directly or indirectly deprive a party of his property or materially impair the value thereof by restricting its use without compensating him for the property taken or the damage sustained.
It is suggested that in the case at bar respondent might at a nominal expense construct a fence along either side of the creek where it passes through his land, and thereby protect the stream from the pollution mentioned in the complaint. As I have stated, it is common knowledge that the meadow, pasture, and arable lands in the canyons through which these streams of water flow is limited to small tracts situated along the beds of the canyons. In many instances this land consists of narrow strips on either side of the creek. There may be, and no doubt are, instances in which the homesteader, in order to include in his entry as much of this tillable land as possible, has “taken up” — ’filed on — -two, three, or more contiguous “forties” along the bed of the canyon. In such ease the homestead may consist of a tract of land eighty rods in width and 320 rods (one mile) in length. Under these conditions, it would require two miles of fence to prevent the loose animals kept on the ranch from going into the stream at will. To construct and maintain such a fence would not only be expensive to the homesteader, but in many cases the fence would very materially impair the usefulness of the ranch and thereby de*370crease its value. This is an expense — a burden — that the municipality cannot, either under the Constitution, statute, or its police power, compel the owner to assume. If, under such circumstances, the municipality may prevent the homesteader, or his successors in interest, from pasturing animals on the portion of the ranch through which the stream of water flows (which may be the only part of the premises fit for pasturage), it necessarily follows that the municipality may also prevent the irrigation of the land because the waste water therefrom unavoidably flow's into the creek, washing therein the offal of animals and other refuse, such as manure, debris, etc., hauled from the corrals and yards, and scattered over the arable portion of the ranch to fertilize the soil. The fact that the municipality may, in some cases, be compelled, as suggested, to purchase or acquire by condemnation proceedings entire watersheds in order to protect the stream from pollution, does not relieve it from doing what the provision of the Constitution referred to requires, namely, compensate the owner for his property or so much thereof as may be necessary for the municipality to acquire in order to enable it to' protect the stream from the impurities mentioned.
What I here state is in no sense in conflict with the case of People v. Burtleson, 14 Utah 258; 47 Pac. 87. In that case the defendant was convicted of having committed a public nuisance by unlawfully and willfully driving, herding, and keeping about 2,000 sheep upon a small stream of water which was used by the inhabitants of a small town or village. The record in that ease, what there is on file in this court, shows that the defendant was herding and grazing his sheep on the public domain' at the time he committed the nuisance for which he was' convicted.
I do not wish to be understood as holding that a party may go upon the public domain and acquire title to land through which a stream of water flows that is being used by the inhabitants of a municipality for culinary and domestic purposes and make any use of the land that will result in befouling the water. Nor do I wish to be understood as holding- that in cases where a party, or his predecessor in interest, was the first to locate on a stream of water and acquire title to land through which it flows, and later other parties lower *371down on tbe stream appropriate and make use of tbe water for culinary and domestic purposes, tbe first appropriator, of bis successor in interest, may, in the use be makes of his property, willfully or wantonly pollute and befoul tbe water of the stream. He may not maintain thereon, corrals, stables, privies, outhouses, pigsties, or a slaughterhouse where the drainage therefrom will naturally find its way into the stream. What I do' say is that where a party files on public land through which a stream of water flows, fences, tills, and otherwise improves the land, and makes the same use of it as is usually made of land of that character, such as farming, raising hay, pasturing and feeding cattle, horses, and other domestic animals, and a. municipality or its predecessor in interest later on acquires a right to use the water after it leaves the premises for culinary and domestic purposes, the municipality may not compel the owner of the land to dispense with one or more uses to which the land is peculiarly and specially adapted, and to which it has been devoted, because such use unavoidably befouls the water. To arbitrarily prohibit the owner of a ranch from pasturing his animals thereon and making the' same use of it as ranch property situated in the mountains is generally devoted, or to impose conditions that would make such use impracticable, would in effect be, at least, a partial confiscation of the property. This, neither the State nor any political subdivision thereof can do without disregarding and overriding the provision of the Constitution herein set forth.
Whether the respondent is within his rights in pasturing horses in the inclosure through which the stream of water in question flows depends on the circumstances and conditions under which he is using the land for that purpose. Of course, if he willfully and wantonly permits twenty-seven or any number of horses in his pasture to wade into the stream at will and befoul the water under conditions that would enable him at a nominal expense and with but little inconvenience to protect the stream from pollution, he is amenable to the ordinance under which he is being prosecuted, regardless of whether his right to pasture his land antedates the right of the municipality to the use of the water.